Pennewill, J.,
charging the jury:
Gentlemen of the jury:—The respective counsel have not asked the Court to instruct you upon any question of law, for the reason, we presume, that there are no questions of law involved in this case. The question to be determined is simply one of fact, and it is for your determination alone.
Robert Cook, the defendant, is charged in this indictment with unlawfully and lewdly and lasciviously playing with Gracie Ellen Sandy, she, the said Gracie Ellen Sandy, being then and there a female child under the age of 16 years. The indictment is based upon a statute of this State, which was passed February 21,1881, being Chapter 545, Vol. 16, Laws of Delaware [Rev. Code, 956), which— as amended by Chapter 126, Vol. 20, Laws of Delaware—provides that if any person shall lewdly and lasciviously play with any female child under the age of 16 years, he shall be deemed guilty of a misdemeanor.
If you should believe, from the testimony in this case, beyond a reasonable doubt, that Robert Cook, the defendant, committed the *34offense charged in this indictment, your verdict should be guilty, If you should not so believe your verdict should be not guilty.
Verdict, guilty.